DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 10/11/2019. Claims 1, 3-8, 10, 12-14 and 18-22 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. IB 2017/052638, filed on 5/5/2017.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recites “the control system comprising” should be “the portable control system comprising”.
Claim 1 recites acronyms e.g. “ADS-B” and “GPS”. It is not clear from the recited claim language about the full meaning/word from the abbreviated letters. Examiner suggests to write the word/phrase of acronyms at least for the first instance they appear in the claims. 
Claim 1 recites both “said” and “the” for referring the previously mentioned items. For consistency examiner suggest to use one of them e.g. either said or the.

Claim(s) 6, 7, 10 and 22 is/are objected to because of the following informalities:
Claims 6, 7, 10 and 22 recites “control tower” should be “each of the control towers comprises” since claim 1 previously recites “a plurality of portable control towers”. Recitation of “each of the control towers comprises” will clear which control tower it is referring e.g. it is referring control towers of claim 1. 
Claim(s) 13 is/are objected to because of the following informalities:
Claim 13 recites many parts and functions of control system in the preamble section in one big paragraph which is difficult to read and find the functions of various parts.  
Examiner suggest to break down the preamble section into couple paragraphs so that parts and functions of the control system is separate from each other.
Claim 13 recites acronyms e.g. “ADS-B” and “GPS”. It is not clear from the recited claim language about the full meaning/word from the abbreviated letters. Examiner suggests to write the word/phrase of acronyms at least for the first instance they appear in the claims. 
Claim 13 recites both “said” and “the” for referring the previously mentioned items. For consistency examiner suggest to use one of them e.g. either said or the.
Claim 13 recites “the emitted ADS-B signal” should be “the ADS-B signal”.
Claim(s) 18 is/are objected to because of the following informalities:
Claim 18 recites, “A non-transitory computer medium comprising…in order to perform the method according to claim 13”. From the recited claim, it is not clear if non-transitory computer medium is performing the same method or not. Examiner suggests that Applicant .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-8, 10, 12-14 and 18-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, which recites “the transponder air vehicles” is not clear as which transponder air vehicles it is referring as the preamble recites “one or a plurality of transponder air vehicles”. It is not clear if it is referring previously mentioned plurality of transponder air vehicles or not. Examiner suggest to amend this portion of claim as “the one or the plurality of transponder air vehicles” to recite the claim limitation clearly.
Also recites “external computing unit… sending the fencing information” there is lack of antecedent basis. It is unclear and indefinite since there is no fencing information mentioned previously on claim 1. It is not clear if the fencing information is referring the position, speed and altitude of air vehicle calculated based on fencing signal mentioned on claim 1 or not.

Dependent claim(s) 3-8, 10 and 12 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 4 recites “such as to avoid the collision” is not clear. From the recited claim it is not clear if avoiding the collision is required or optional or something else.
Regarding claim 13, which recites “the transponder signal and the emitted ADS-B signal” there is lack of antecedent basis. It is unclear and indefinite since there is no transponder signal and emitted ADS-B signal mentioned previously on claim 13.
Also which recites “the transponder air vehicles” there is lack of antecedent basis. It is unclear and indefinite since there is no transponder air vehicles mentioned previously on claim 13.
Also recites “sending the fencing information” there is lack of antecedent basis. It is unclear and indefinite since there is no fencing information mentioned previously on claim 13. It is not clear if the fencing information is referring the position, speed and altitude of air vehicle calculated based on fencing signal mentioned on claim 13 or not.
Claim 13 recites “such as to generate a fencing signal” is not clear. The use of such as mean the system might or might not generate fencing signal. From the recited claim it is not clear if generating a fencing signal is required or optional or something else. The phrase "such 
Dependent claim(s) 14 and 18-22 is/are also rejected because they do not resolve their parent (claim 13’s) deficiencies. 
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 19 recites “such as to display the GPS positions” is not clear. The use of such as mean the system might or might not display. From the recited claim it is not clear if displaying the GPS positions is required or optional or something else.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 12, 13, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,310,477 (“Sampigethaya”), in view of US 2018/0330623 (“Fujita”), in view of US 2016/0240087 (“Kube”), and in view of US 2017/0229773 (“Lee”), and further in view of YouTube video uploaded on June 18, 2012, title “Mobile air traffic control tower TMT 13500” by  (“Twist”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Sampigethaya discloses a portable air-traffic control system for detecting one or a plurality of transponder air vehicles emitting a transponder signal or ADS-B air vehicles emitting an ADS-B signal (see fig 2, where an airborne object tracking system is shown, 101s are airborne objects, 300 is a portable device. See also col 8, lines 15-25, where “external device interface module 310 enables portable device 300 to interface and/or communicate with one or more external devices and/or systems (not shown) to receive information. Such external devices include, but are not limited to, an autopilot system, an air data system, a satellite modem, a GPS device, a cellular modem, a radio, a sensor system, a radar system, and/or an ADS-B system. In the exemplary implementation, portable device 300 includes an airborne object tracking application that enables portable device 300 to track ADS-B data to track airborne object 101.”), and for avoiding collision between the detected air vehicles and unmanned aerial vehicles (UAV) (see col 3, lines 3-6, where “Although the methods and systems are described herein with reference to aircraft, they may be applied to any airborne object, including, for example, unmanned aerial vehicles (UAVs)”; see also col 3, lines 22-24, where “Advisories may include, for example, restricted regions and/or routes, and/or suggested reroutes to avoid weather, traffic, and/or terrain.”; avoid traffic is interpreted as avoid collision between air vehicle and UAV); 
the control system comprising a plurality of portable control devices (see fig col 3, lines 29-34, where “includes a server system or air traffic management (ATM) system 102, which is a type of computer system, and a plurality of client sub-systems, or sensor devices 104 that are communicatively coupled to ATM system 102.”; see also col 4, lines 13-14, where “For example, sensor devices 104 may include at least one of a portable device 300”; 300 corresponds to portable control device), each portable control 
a (see col 8, lines 15-40, where “external device interface module 310 enables portable device 300 to interface and/or communicate with one or more external devices and/or systems (not shown) to receive information. Such external devices include, but are not limited to, an autopilot system, an air data system, a satellite modem, a GPS device, a cellular modem, a radio, a sensor system, a radar system, and/or an ADS-B system. In the exemplary implementation, portable device 300 includes an airborne object tracking application that enables portable device 300 to track ADS-B data to track airborne object 101. ”; see also col 4, lines 47-50, where “radar system 104c includes a dish or antenna (not shown) for transmitting radio waves or microwaves that bounce off any object in their path.”; the mobile device 300 is in connection with 104s. 104s has antenna for transmitting signals that are coming from 101s. The antenna on 104s is interpreted as antenna for receiving signals.); 
a (see col 8, lines 15-40, where “external device interface module 310 enables portable device 300 to interface and/or communicate with one or more external devices and/or systems (not shown) to receive information. Such external devices include, but are not limited to, an autopilot system, an air data system, a satellite modem, a GPS device, a cellular modem, a radio, a sensor system, a radar system, and/or an ADS-B system. In the exemplary implementation, portable device 300 includes an airborne object tracking application that enables portable device 300 to track ADS-B data to track airborne object 101. ”; see also col 4, lines 47-50, where “radar system 104c includes a dish or antenna (not shown) for transmitting radio waves or microwaves that bounce off any object in their path.”; the mobile device 300 is in connection with 104s. 104s has antenna for transmitting signals that are coming from 101s. The antenna on 104s is interpreted as antenna for transmitting signals.); 
the portable air-traffic control system comprising an external computing unit (see col 5, lines 62-65, where “Processing module 312 processes data for at least one of user interface module 304, sensor module 306, communications module 308, and external device interface module 310.”; see col 8, lines 59-61, where “In the exemplary implementation, data processing system 400 includes communications link 402, which provides communications”) configured for receiving said transponder signal and said ADS-B signal from each of said plurality of portable control devices (see col 4, lines 19-25, where “ADS-B data link 104a enables airborne object 101 to broadcast traffic beacons containing situation awareness information. In the exemplary implementation, airborne object 101 includes a global positioning system (GPS) (not shown) that determines the location of airborne object 101 and a transponder (not shown) that broadcasts the traffic beacons.”); 
the external computing unit being configured for running a conversion code to converted the received transponder signal, and an ADS-B decoder code for decoding the ADS-B signal, in order to determine positions of the detected transponder air vehicles and ADS-B air vehicles, respectively (see col 9, lines 59-65, where “In the exemplary implementation, program code 416 is stored in a functional form on computer-readable media 418. Computer-readable media 418 is selectively removable and may be loaded onto or transferred to data processing system 400 for execution by processor unit 404. Program code 416 and computer readable media 418 form computer program product 420 in these implementations.”; see fig 5, plurality of airborne objects (including transponder air vehicle and ADS-B air vehicle) Processing system 400 is executing a program code to identify the location of airborne object by inputting the received signal. So processing system 400 is decoding the received signals and determining the positions of airborne objects that include transponder air vehicles and ADS-B air vehicles.); 
the external computing unit being configured for running a traffic information code to calculate a speed and direction for the detected transponder air vehicles and ADS-B air vehicles, (see col 4, lines 46-55, where “In some implementations, sensor device 104 includes a radar system 104c…Characteristics of the waves including, but not limited to, transit time and frequency modulation enable determination of the range, altitude, direction, and/or speed of an object.”; see also col 8, lines 37-40, where “ATM system 102 can more accurately determine altitude, speed, and/or direction of flight of the non-transmitting object and assess a threat level of the non-transmitting object.”; see also fig 1 and 4. Processing system 400 is executing a program code to identify the speed and direction of airborne object by inputting the received signal. So processing system 400 is running the received traffic information code and determining the speed and direction of airborne objects that include transponder air vehicles and ADS-B air vehicles.); 

the external computing unit being configured for sending the fencing information signal to an external control device controlling the UAV, such that said UAV can be controlled to avoid the collision with the air vehicles (see col 3, lines 17-24, where “As used herein, the term "situation awareness information" includes aircraft identification information, aircraft position information, flight plan information, traffic, weather, and terrain information and/or advisories, location of wildlife, and/ or any other data that may be transmitted by and/or received by an airborne object. Advisories may include, for example, restricted regions and/or routes, and/or suggested reroutes to avoid weather, traffic, and/or terrain.”; see also col 8, lines 35-40, where “As the number of users 302 transmitting the non-transmitting object situation awareness information for airborne object 101 increases, ATM system 102 can more accurately determine altitude, speed, and/or direction of flight of the non-transmitting object and assess a threat level of the non-transmitting object.”; see fig 1, where airborne objects are connected with the air traffic management system 102 via a communication link 106. See also col 4, lines 62-64, where “ATM system 102 may include any control center that enables system 100 to function as described herein.”; see also col 5, lines 33-36, where “ATM system 102 manages situation awareness information, generates trajectory predictions for aircraft, and generates and transmits reroute commands and/or advisories to airborne object 101.”; restricted regions and suggested route are interpreted as fencing information. 102 is sensing information (including restricted zone and flight plan/route) to airborne objects).
Sampigethaya does not disclose the following limitations:
portable control towers;
a first antenna and a second antenna; 
calculate a speed and direction…from the determined positions; and
the external computing unit being configured for running a fencing calculation code for calculating a fencing signal containing a GPS position, a speed and altitude for each of the detected air vehicles. 
However Fujita discloses a system that calculate a speed and (see [0043], where “The data processing unit 21 calculates a speed v of the unmanned aircraft 20, based on the current position… the data processing unit 21 controls the speed v, the altitude h, and the advancing direction of the unmanned aircraft 20”; speed is calculated from determined position and direction is controlled based on the position); and
the external computing unit being configured for running a fencing calculation code for calculating a fencing signal containing a GPS position, a speed and altitude for each of the detected air vehicles (see fig 5, block A2 detect flight restricted region and block A4 determined the speed and altitude based on the restricted region and position of the UAV. See also [0066-68]. see also fig 4a-b, where 40 is landing zone and 30 is the restricted zone. See also [0057], where “Next, the collision determination unit 13 sets the landing region 40 as a circle having a radius dint at a position away from the current position of the unmanned aircraft 20 by the horizontal movement distance in the advancing direction. However, when the advancing direction of the unmanned aircraft 20 has changed, the landing region 40 moves to the position of a region 40a shown in FIG. 4(b), for example. The landing region 40 moves to the position of a region 40b when the speed of the unmanned aircraft 20 has decreased, and moves to the position of a region 40c when the speed of the unmanned aircraft 20 has increased.”; 40 is interpreted as fencing region. Based on the speed and position the landing zone changes.). 
calculate a speed …from the determined positions; and the external computing unit being configured for running a fencing calculation code for calculating a fencing signal containing a GPS position, a speed and altitude for each of the detected air vehicles, for avoiding collision with other airborne traffic by determining the future region/location of air vehicles based on the current position, speed and altitude.
Sampigethaya in view of Fujita does not disclose the following limitations:
portable control towers;
 a first antenna and a second antenna; and
calculate direction…from the determined positions.
However Kube discloses a system that calculate direction…from the determined positions (see [0016], where “FIG. 2, UAV 12a is configured to monitor its position via positional/navigational system 22, which may utilize one or more of global positioning system (GPS) 50, inertial navigation system (INS) 52, other well-known positional sensors, and/or combinations thereof… INS 52 includes motion sensors (e.g., accelerometers) and rotational sensors (e.g., gyroscopes) to determine the orientation, speed, and velocity (direction and speed) of UAV 12a. These systems may be used in either alone or in conjunction with one another to generate positional data, which may include in addition to position of UAV 12a, the heading, speed, and/or orientation of UAV 12a.”).
calculate direction…from the determined positions, for avoiding collision with other airborne traffic and rerouting the sir vehicle if needed by determining the flight path/direction based on the current position.
Sampigethaya in view of Fujita and Kube does not disclose the following limitations:
portable control towers; and 
a first antenna and a second antenna. 
However Lee discloses a tower with multiple antennas (see [0170], where “The apparatuses described herein may find particular use in locations in which a number of antennas are positioned near each other, as shown in FIG. 11A. FIG. 11A schematically illustrates a tower with multiple antennae positioned near each other though oriented in different directions.”).
Because Sampigethaya, Fujita, Kube and Lee are in the same field of endeavor of receiving and transmitting signals. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya in view of Fujita and Kube to incorporate the teachings of Lee by including the above feature, a first antenna and a second antenna, for avoiding any interferences during receiving and transmitting signals.
Sampigethaya in view of Fujita, Kube and Lee does not disclose the following limitation:
portable control towers. 
However Twist discloses a portable air traffic control tower see screenshot below from the reference video. The screenshot of video at 1.28 second shows a portable air traffic control tower located inside the airport. The screenshot at 2.37 seconds shows a diagram/CAD model of the portable air traffic control tower.

    PNG
    media_image1.png
    366
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    904
    1354
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    869
    1352
    media_image3.png
    Greyscale

Because Sampigethaya, Fujita, Kube, Lee and Twist are in the same field of endeavor of receiving and transmitting signals. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya in view of Fujita, Kube and Lee to incorporate the teachings of Twist by including the above feature, portable control towers, for providing flexibility and controlling air traffic in harsh situation and without having an established airport.
Regarding claim 3, Sampigethaya further discloses a control system, wherein said external control device comprises a computing device of a UAV remote control comprising a display (see fig 4, block 414 is display. see also col 3, lines 3-6, where “Although the methods and systems are described herein with reference to aircraft, they may be applied to any airborne object, including, for example, unmanned aerial vehicles (UAVs)”; see also col 4, lines 62-64, where “Alternatively, ATM system 102 may include any control center that enables system 100 to function as described herein.”; see also fig 5, where flight path for many air ; and 
wherein said fencing information signal is configured to be used in combination with the computing device to display air-traffic information on the display (see col 3, lines 17-24, where “As used herein, the term "situation awareness information" includes aircraft identification information, aircraft position information, flight plan information, traffic, weather, and terrain information and/or advisories, location of wildlife, and/ or any other data that may be transmitted by and/or received by an airborne object. Advisories may include, for example, restricted regions and/or routes, and/or suggested reroutes to avoid weather, traffic, and/or terrain.”; see also col 8, lines 35-40, where “As the number of users 302 transmitting the non-transmitting object situation awareness information for airborne object 101 increases, ATM system 102 can more accurately determine altitude, speed, and/or direction of flight of the non-transmitting object and assess a threat level of the non-transmitting object.”; see fig 1, where airborne objects are connected with the air traffic management system 102 via a communication link 106. see also col 5, lines 33-36, where “ATM system 102 manages situation awareness information, generates trajectory predictions for aircraft, and generates and transmits reroute commands and/or advisories to airborne object 101.”; restricted regions and suggested route are interpreted as fencing information. 102 is sensing information (including restricted zone and flight plan/route) of airborne objects and used for controlling the objects otherwise the sending of said information would be pointless.).
Regarding claim 4, as best understood in view of indefiniteness rejection explained above, Sampigethaya further discloses a control system, wherein said external control device comprises a UAV control system (see col 3, lines 3-6, where “Although the methods and systems are described herein with reference to aircraft, they may be applied to any airborne object, including, for example, unmanned aerial vehicles (UAVs)”; see also col 4, lines 62-64, where “Alternatively, ATM system 102 may include any control center that enables system 100 to function as described herein.”; see also fig 5, where flight path for many air traffic is generated. So controlling parameter/flight path is generated for UAV. And ATM system of fig 1 is controlling the UAVs remotely.)and 
wherein said fencing information signal is configured to be used in combination with the UAV control system to pilot the UAV in an autonomous way such as to avoid the collision with the air vehicles (see col 3, lines 17-24, where “As used herein, the term "situation awareness information" includes aircraft identification information, aircraft position information, flight plan information, traffic, weather, and terrain information and/or advisories, location of wildlife, and/ or any other data that may be transmitted by and/or received by an airborne object. Advisories may include, for example, restricted regions and/or routes, and/or suggested reroutes to avoid weather, traffic, and/or terrain.”; see also col 8, lines 35-40, where “As the number of users 302 transmitting the non-transmitting object situation awareness information for airborne object 101 increases, ATM system 102 can more accurately determine altitude, speed, and/or direction of flight of the non-transmitting object and assess a threat level of the non-transmitting object.”; see fig 1, where airborne objects are connected with the air traffic management system 102 via a communication link 106. see also col 5, lines 33-36, where “ATM system 102 manages situation awareness information, generates trajectory predictions for aircraft, and generates and transmits reroute commands and/or advisories to restricted regions and suggested route are interpreted as fencing information. 102 is sensing information (including restricted zone and flight plan/route) of airborne objects and used for piloting the objects otherwise the sending of said information would be pointless. see also col 3, lines 3-6, where “Although the methods and systems are described herein with reference to aircraft, they may be applied to any airborne object, including, for example, unmanned aerial vehicles (UAVs)”; see also col 3, lines 22-24, where “Advisories may include, for example, restricted regions and/or routes, and/or suggested reroutes to avoid weather, traffic, and/or terrain.”; avoid traffic is interpreted as avoid collision between air vehicle and UAV)).
Regarding claim 7, as best understood in view of indefiniteness rejection explained above, Sampigethaya further discloses a control system, wherein the control (see col 7, lines 10-17, where “In the exemplary implementation, sensor module 306 includes a GPS sensor 318 that determines geopositional information for portable device 300. Geopositional information may include, for example, the current latitude, longitude, and/or altitude of portable device 300. The geopositional information may be calculated, for example, by communicating with satellites using communications module 308.”).
Sampigethaya in view of Fujita, Kube and Lee does not disclose the following limitation:
the control tower. 
However Twist further discloses a portable air traffic control tower see screenshot below from the reference video. The screenshot of video at 1.28 second shows a portable air 

    PNG
    media_image1.png
    366
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    904
    1354
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    869
    1352
    media_image3.png
    Greyscale

Because Sampigethaya, Fujita, Kube, Lee and Twist are in the same field of endeavor of receiving and transmitting signals. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya in view of Fujita, Kube and Lee to incorporate the teachings of Twist by including the above feature, control tower, for providing flexibility and controlling air traffic in harsh situation and without having an established airport.
Regarding claim 12, Sampigethaya further discloses a control system, wherein the external computing unit is configured for sending the air traffic information to a plurality of the external control device (see fig 1, air traffic management system, ATM 102 is communicating with object, 101. See also fig 2, where control device 300 is transmitting and receiving information from many air borne objects, 101s).
Regarding claim 13, as best understood in view of indefiniteness rejection explained above, Sampigethaya further discloses a method for generating an air traffic information signal using the a control system (see fig 2, where an airborne object tracking system is shown, 101s are airborne objects, 300 is a portable device.),
 comprising a plurality of portable control devices (see fig col 3, lines 29-34, where “includes a server system or air traffic management (ATM) system 102, which is a type of computer system, and a plurality of client sub-systems, or sensor devices 104 that are communicatively coupled to ATM system 102.”; see also col 4, lines 13-14, where “For example, sensor devices 104 may include at least one of a portable device 300”; 300 corresponds to portable control device), each portable control device (see col 8, lines 15-40, where “external device interface module 310 enables portable device 300 to interface and/or communicate with one or more external devices and/or systems (not shown) to receive information. Such external devices include, but are not limited to, an autopilot system, an air data system, a satellite modem, a GPS device, a cellular modem, a radio, a sensor system, a radar system, and/or an ADS-B system. In the exemplary implementation, portable device 300 includes an airborne object tracking application that enables portable device 300 to track ADS-B data to track airborne object 101. ”; see also col 4, lines 47-50, where “radar system 104c includes a dish or antenna (not shown) for transmitting radio waves or microwaves that bounce off any object in their path.”; the mobile device 300 is in connection with 104s. 104s has antenna for transmitting signals that are coming from 101s. The antenna on 104s is interpreted as antenna for receiving signals.); 
a (see col 8, lines 15-40, where “external device interface module 310  to interface and/or communicate with one or more external devices and/or systems (not shown) to receive information. Such external devices include, but are not limited to, an autopilot system, an air data system, a satellite modem, a GPS device, a cellular modem, a radio, a sensor system, a radar system, and/or an ADS-B system. In the exemplary implementation, portable device 300 includes an airborne object tracking application that enables portable device 300 to track ADS-B data to track airborne object 101. ”; see also col 4, lines 47-50, where “radar system 104c includes a dish or antenna (not shown) for transmitting radio waves or microwaves that bounce off any object in their path.”; the mobile device 300 is in connection with 104s. 104s has antenna for transmitting signals that are coming from 101s. The antenna on 104s is interpreted as antenna for transmitting signals.); 
the portable air-traffic control system comprising an external computing unit (see col 5, lines 62-65, where “Processing module 312 processes data for at least one of user interface module 304, sensor module 306, communications module 308, and external device interface module 310.”; see col 8, lines 59-61, where “In the exemplary implementation, data processing system 400 includes communications link 402, which provides communications”) configured for receiving said transponder signal and said ADS-B signal from each of said plurality of portable control devices (see col 4, lines 19-25, where “ADS-B data link 104a enables airborne object 101 to broadcast traffic beacons containing situation awareness information. In the exemplary implementation, airborne object 101 includes a global positioning system (GPS) (not shown) that determines the location of airborne object 101 and a transponder (not shown) that broadcasts the traffic beacons.”); 
the external computing unit being configured for running a conversion code to converted the received transponder signal, and an ADS-B decoder code for decoding the ADS-B signal, in order to determine positions of the detected transponder air vehicles and ADS-B air vehicles, respectively (see col 9, lines 59-65, where “In the exemplary implementation, program code 416 is stored in a functional form on computer-readable media 418. Computer-readable media 418 is selectively removable and may be loaded onto or transferred to data processing system 400 for execution by processor unit 404. Program code 416 and computer readable media 418 form computer program product 420 in these implementations.”; see fig 5, plurality of airborne objects (including transponder air vehicle and ADS-B air vehicle) data/signal are received, block 502 then locations of the plurality of airborne objects are generated, block 504. See also col 11, lines 4-6, where “Method 500 also includes generating 504 an air traffic map to display a present location and a flight path for each of the plurality of airborne objects based on the received object data.”; Processing system 400 is executing a program code to identify the location of airborne object by inputting the received signal. So processing system 400 is decoding the received signals and determining the positions of airborne objects that include transponder air vehicles and ADS-B air vehicles.); 
the external computing unit being configured for running a traffic information code to calculate a speed and direction for the detected transponder air vehicles and ADS-B air vehicles, (see col 4, lines 46-55, where “In some implementations, sensor device 104 includes a radar system 104c…Characteristics of the waves including, but not limited to, transit time and frequency modulation enable determination of the range, altitude, direction, and/or speed of an object.”; see also col 8, lines 37-40, where Processing system 400 is executing a program code to identify the speed and direction of airborne object by inputting the received signal. So processing system 400 is running the received traffic information code and determining the speed and direction of airborne objects that include transponder air vehicles and ADS-B air vehicles.); 

the external computing unit being configured for sending the fencing information signal to an external control device controlling the UAV, such that said UAV can be controlled to avoid the collision with the air vehicles (see col 3, lines 17-24, where “As used herein, the term "situation awareness information" includes aircraft identification information, aircraft position information, flight plan information, traffic, weather, and terrain information and/or advisories, location of wildlife, and/ or any other data that may be transmitted by and/or received by an airborne object. Advisories may include, for example, restricted regions and/or routes, and/or suggested reroutes to avoid weather, traffic, and/or terrain.”; see also col 8, lines 35-40, where “As the number of users 302 transmitting the non-transmitting object situation awareness information for airborne object 101 increases, ATM system 102 can more accurately determine altitude, speed, and/or direction of flight of the non-transmitting object and assess a threat level of the non-transmitting object.”; see fig 1, where airborne objects are connected with the air traffic management system 102 via a communication link 106. See also restricted regions and suggested route are interpreted as fencing information. 102 is sensing information (including restricted zone and flight plan/route) to airborne objects); 
the method comprising: 
receiving the ADS-B signal and the transponder signal (See also col 8, lines 15-25, where “external device interface module 310 enables portable device 300 to interface and/or communicate with one or more external devices and/or systems (not shown) to receive information. Such external devices include, but are not limited to, an autopilot system, an air data system, a satellite modem, a GPS device, a cellular modem, a radio, a sensor system, a radar system, and/or an ADS-B system. In the exemplary implementation, portable device 300 includes an airborne object tracking application that enables portable device 300 to track ADS-B data to track airborne object 101.”); and 
processing the received ADS-B signal and the received transponder signal (see fig 1 and 4, where the received signals are processed. See also fig 5, block 504),
Sampigethaya does not disclose the following limitations:
portable control towers;
a first antenna and a second antenna; 
calculate a speed and direction…from the determined positions; and
generate a fencing signal containing a GPS position, a speed and altitude for each of the detected air vehicles.
However Fujita further discloses a system that calculate a speed and (see [0043], where “The data processing unit 21 calculates a speed v of the unmanned aircraft 20, based on the current position… the data processing unit 21 controls the speed v, the altitude h, and the advancing direction of the unmanned aircraft 20”; speed is calculated from determined position and direction is controlled based on the position); and
generate a fencing signal containing a GPS position, a speed and altitude for each of the detected air vehicles (see fig 5, block A2 detect flight restricted region and block A4 determined the speed and altitude based on the restricted region and position of the UAV. See also [0066-68]. see also fig 4a-b, where 40 is landing zone and 30 is the restricted zone. See also [0057], where “Next, the collision determination unit 13 sets the landing region 40 as a circle having a radius dint at a position away from the current position of the unmanned aircraft 20 by the horizontal movement distance in the advancing direction. However, when the advancing direction of the unmanned aircraft 20 has changed, the landing region 40 moves to the position of a region 40a shown in FIG. 4(b), for example. The landing region 40 moves to the position of a region 40b when the speed of the unmanned aircraft 20 has decreased, and moves to the position of a region 40c when the speed of the unmanned aircraft 20 has increased.”; 40 is interpreted as fencing region. Based on the speed and position the landing zone changes.). 
calculate a speed …from the determined positions; and generate a fencing signal containing a GPS position, a speed and altitude for each of the detected air vehicles, for avoiding collision with other airborne traffic by determining the future region/location of air vehicles based on the current position, speed and altitude.
Sampigethaya in view of Fujita does not disclose the following limitations:
portable control towers;
 a first antenna and a second antenna; and
calculate direction…from the determined positions.
However Kube further discloses a system that calculate direction…from the determined positions (see [0016], where “FIG. 2, UAV 12a is configured to monitor its position via positional/navigational system 22, which may utilize one or more of global positioning system (GPS) 50, inertial navigation system (INS) 52, other well-known positional sensors, and/or combinations thereof… INS 52 includes motion sensors (e.g., accelerometers) and rotational sensors (e.g., gyroscopes) to determine the orientation, speed, and velocity (direction and speed) of UAV 12a. These systems may be used in either alone or in conjunction with one another to generate positional data, which may include in addition to position of UAV 12a, the heading, speed, and/or orientation of UAV 12a.”).
calculate direction…from the determined positions, for avoiding collision with other airborne traffic and rerouting the sir vehicle if needed by determining the flight path/direction based on the current position.
Sampigethaya in view of Fujita and Kube does not disclose the following limitations:
portable control towers; and 
a first antenna and a second antenna. 
However Lee further discloses a tower with multiple antennas (see [0170], where “The apparatuses described herein may find particular use in locations in which a number of antennas are positioned near each other, as shown in FIG. 11A. FIG. 11A schematically illustrates a tower with multiple antennae positioned near each other though oriented in different directions.”).
Because Sampigethaya, Fujita, Kube and Lee are in the same field of endeavor of receiving and transmitting signals. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya in view of Fujita and Kube to incorporate the teachings of Lee by including the above feature, a first antenna and a second antenna, for avoiding any interferences during receiving and transmitting signals.
Sampigethaya in view of Fujita, Kube and Lee does not disclose the following limitation:
portable control towers. 
However Twist further discloses a portable air traffic control tower see screenshot below from the reference video. The screenshot of video at 1.28 second shows a portable air traffic control tower located inside the airport. The screenshot at 2.37 seconds shows a diagram/CAD model of the portable air traffic control tower.

    PNG
    media_image1.png
    366
    769
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    904
    1354
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    869
    1352
    media_image3.png
    Greyscale

Because Sampigethaya, Fujita, Kube, Lee and Twist are in the same field of endeavor of receiving and transmitting signals. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya in view of Fujita, Kube and Lee to incorporate the teachings of Twist by including the above feature, portable control towers, for providing flexibility and controlling air traffic in harsh situation and without having an established airport.
Regarding claim 18, Sampigethaya further discloses a non-transitory computer medium comprising portions of code for a software application destined to be executed in the external processing unit in order to perform the method according to claim 13 (see col 9, lines 59-65, where “In the exemplary implementation, program code 416 is stored in a functional form on computer-readable media 418. Computer-readable media 418 is selectively removable and may be loaded onto or transferred to data processing system 400 for execution by processor unit 404. Program code 416 and computer readable media 418 form computer program product 420 in these implementations.”; see fig 5, plurality of airborne objects Processing system 400 is executing a program code to perform the method (information for air traffic management).).
Regarding claim 19, as best understood in view of indefiniteness rejection explained above, Sampigethaya further discloses a computer medium, configured to be executed in an external portable device such as to display the GPS positions speed and altitude for each of the detected air vehicles detected by the portable control device (see fig 4, block 414 is display. see also col 3, lines 3-6, where “Although the methods and systems are described herein with reference to aircraft, they may be applied to any airborne object, including, for example, unmanned aerial vehicles (UAVs)”; see also col 4, lines 62-64, where “Alternatively, ATM system 102 may include any control center that enables system 100 to function as described herein.”; see also fig 5, where flight path for many air traffic is generated. So controlling parameter/flight path is generated for UAV. And ATM system of fig 1 is controlling the UAVs remotely.), from the fencing signal (see col 3, lines 17-24, where “As used herein, the term "situation awareness information" includes aircraft identification information, aircraft position information, flight plan information, traffic, weather, and terrain information and/or advisories, location of wildlife, and/ or any other data that may be transmitted by and/or received by an airborne object. Advisories may include, for example, restricted regions and/or routes, and/or suggested reroutes to avoid weather, traffic, and/or terrain.”; see also col 8, restricted regions and suggested route are interpreted as fencing information. 102 is sensing information (including restricted zone and flight plan/route) of airborne objects and used for controlling the objects otherwise the sending of said information would be pointless.).
Regarding claim 20, Sampigethaya further discloses a computer medium, configured to be executed in an external controller controlling said unmanned aerial vehicles, such that external controller controls said unmanned aerial vehicles in accordance with the fencing signal (see col 4, lines 62-64, where “Alternatively, ATM system 102 may include any control center that enables system 100 to function as described herein.”; see also fig 5, where flight path for many air traffic is generated. So controlling parameter/flight path is generated for UAV. And ATM system of fig 1 is controlling the UAVs remotely. see also col 3, lines 17-24, where “As used herein, the term "situation awareness information" includes aircraft identification information, aircraft position information, flight plan information, traffic, weather, and terrain information and/or advisories, location of wildlife, and/ or any other data that may be transmitted by and/or received by an airborne object. Advisories may include, for restricted regions and suggested route are interpreted as fencing information. 102 is sensing information (including restricted zone and flight plan/route) of airborne objects and used for piloting the objects otherwise the sending of said information would be pointless. see also col 3, lines 3-6, where “Although the methods and systems are described herein with reference to aircraft, they may be applied to any airborne object, including, for example, unmanned aerial vehicles (UAVs)”; see also col 3, lines 22-24, where “Advisories may include, for example, restricted regions and/or routes, and/or suggested reroutes to avoid weather, traffic, and/or terrain.”; avoid traffic is interpreted as avoid collision between air vehicle and UAV)).
Regarding claim 21, Sampigethaya does not disclose the following limitations:
wherein the external computing unit is configured for running a positioning code to calculate the position of detected air vehicles using the fencing information signal.
However Fujita further discloses a control system, wherein the external computing unit is configured for running a positioning code to calculate the position of detected air vehicles using the fencing information signal (see fig 5, block A2 detect flight restricted region and block A4 determined the speed and altitude based on the restricted region and position of the UAV. See also [0066-68]. see also fig 4a-b, where 40 is landing zone and 30 is the restricted zone. See also [0057], where “Next, the collision determination unit 13 sets the landing region 40 as a circle having a radius dint at a position away from the current position of the unmanned aircraft 20 by the horizontal movement distance in the advancing direction. However, when the advancing direction of the unmanned aircraft 20 has changed, the landing region 40 moves to the position of a region 40a shown in FIG. 4(b), for example. The landing region 40 moves to the position of a region 40b when the speed of the unmanned aircraft 20 has decreased, and moves to the position of a region 40c when the speed of the unmanned aircraft 20 has increased.”; 40 is interpreted as fencing region. Based on the speed and position the landing zone changes.). 
Because both Sampigethaya and Fujita are in the same field of endeavor of controlling air vehicle and navigation system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya to incorporate the teachings of Fujita by including the above feature, wherein the external computing unit is configured for running a positioning code to calculate the position of detected air vehicles using the fencing information signal, for avoiding collision with other airborne traffic by determining the future region/location of air vehicles based on the current position, speed and altitude.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,310,477(“Sampigethaya”), in view of US 2018/0330623 (“Fujita”), in view of US , as applied to claim 1 above, and further in view of US 2008/0191942 (“Smith”).
Regarding claim 5, Sampigethaya in view of Fujita, Kube, Lee and Twist does not disclose the following limitation:
wherein the first antenna comprises a 1090 MHz directional and/or omnidirectional antenna.
However Smith discloses a control system, wherein the first antenna comprises a 1090 MHz directional and/or omnidirectional antenna (see [0032], where “An aircraft transmits various transponder-based or other signals, including ADS-B signals, which may be 1090 MHz or other frequencies. These signals are received at multiple ground stations, some of which may be ADS-B stations or both ADS-B and multilateration stations.”; see also [0029], where “(e.g., multi-sector antennas).”).
Because Sampigethaya, Fujita, Kube, Lee, Twist and Smith are in the same field of endeavor of receiving and transmitting signals. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya in view of Fujita, Kube, Lee and Twist to incorporate the teachings of Smith by including the above feature, the first antenna comprises a 1090 MHz directional and/or omnidirectional antenna, for controlling the air traffic by receiving ADS-B signal without any interruption.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,310,477(“Sampigethaya”), in view of US 2018/0330623 (“Fujita”), in view of US 2016/0240087 (“Kube”), in view of US 2017/0229773 (“Lee”), and in view of YouTube video uploaded on June 18, 2012, title “Mobile air traffic control tower TMT 13500” by  (“Twist”), as applied to claim 1 above, and further in view of US 6,518,918 (“Vannucci”).
Regarding claim 6, Sampigethaya in view of Fujita, Kube, Lee and Twist does not disclose the following limitation:
wherein the control tower comprises a pressure sensor configured for measuring a second altitude reading of the control tower.
However Vannucci discloses a system, wherein the control tower comprises a pressure sensor configured for measuring a second altitude reading of the control tower (see fig 2, where 29 is pressure sensor attached with a tower. See also col 2, lines 23-30, where “the present invention is a method comprising the steps of measuring local atmospheric pressure using a pressure sensor at a communication device, and estimating an altitude of the communication device using the measured local barometric pressure and barometric calibration information corresponding to another atmospheric pressure measurement at a known elevation near the communication device.”).
Because Sampigethaya, Fujita, Kube, Lee, Twist and Vannucci are in the same field of endeavor of receiving and transmitting signals. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya in view of Fujita, Kube, Lee and Twist to incorporate the teachings of Vannucci by including the above feature, the control tower comprises a pressure sensor configured for measuring a second altitude reading of the control tower, for controlling the air traffic collision free by measuring the local altitude.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,310,477(“Sampigethaya”), in view of US 2018/0330623 (“Fujita”), in view of US 2016/0240087 (“Kube”), in view of US 2017/0229773 (“Lee”), and in view of YouTube video uploaded on June 18, 2012, title “Mobile air traffic control tower TMT 13500” by  (“Twist”), as applied to claim 1 above, and further in view of US 2018/0167131 (“Liu”).
Regarding claim 8, Sampigethaya in view of Fujita, Kube, Lee and Twist does not disclose the following limitation:
comprising a magnetometer configured for measuring the magnetic North of the control tower.
However Liu discloses a control system, comprising a magnetometer configured for measuring the magnetic North of the control tower (see [0284], where “The orientation sensor 2420 can utilize orientation sensing technology such as a magnetometer to detect the orientation of the communication device 2400 (north, south, west, and east, as well as combined orientations in degrees, minutes, or other suitable orientation metrics).”).
Because Sampigethaya, Fujita, Kube, Lee, Twist and Vannucci are in the same field of endeavor of receiving and transmitting signals. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya in view of Fujita, Kube, Lee and Twist to incorporate the teachings of Liu by including the above feature, comprising a magnetometer configured for measuring the magnetic North of the control tower, for controlling the air traffic collision free by measuring the orientation of control device/tower.

Claim(s) 10  and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,310,477(“Sampigethaya”), in view of US 2018/0330623 (“Fujita”), in view of US 2016/0240087 (“Kube”), in view of US 2017/0229773 (“Lee”), and in view of YouTube video uploaded on June 18, 2012, title “Mobile air traffic control tower TMT 13500” by  (“Twist”), as applied to claims 1  and 13 above, and further in view of US 2004/0246145 (“Andrews”).
Regarding claim 10, Sampigethaya in view of Fujita, Kube, Lee and Twist does not disclose the following limitation:
wherein the control towers are distributed over a given geographic area.
However Andrews discloses a control system, wherein the control towers are distributed over a given geographic area (see fig 7, where many control towers (700, 705, 710, 715, and 750) are distributed over a geographic area.).
Because Sampigethaya, Fujita, Kube, Lee, Twist and Vannucci are in the same field of endeavor of receiving and transmitting signals. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya in view of Fujita, Kube, Lee and Twist to incorporate the teachings of Vannucci by including the above feature, wherein the control towers are distributed over a given geographic area,
Regarding claim 22, Sampigethaya in view of Fujita, Kube, Lee and Twist does not disclose the following limitation:
wherein said plurality of control towers are deployed on infrastructure elements comprising at least one of: telecommunication antennas, aviation infrastructure, electricity infrastructure, public utilities infrastructure, transportation infrastructure, real estate infrastructure, or satellite infrastructure.
However Andrews further discloses a control system, wherein said plurality of control towers are deployed on infrastructure elements comprising at least one of: telecommunication antennas, aviation infrastructure, electricity infrastructure, public utilities infrastructure, transportation infrastructure, real estate infrastructure, or satellite infrastructure (see fig 7, where many control towers (700, 705, 710, 715, and 750) are distributed over a geographic area of a aviation infrastructure.).
Because Sampigethaya, Fujita, Kube, Lee, Twist and Vannucci are in the same field of endeavor of receiving and transmitting signals. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sampigethaya in view of Fujita, Kube, Lee and Twist to incorporate the teachings of Vannucci by including the above feature, wherein said plurality of control towers are deployed on infrastructure elements comprising at least one of: telecommunication antennas, aviation infrastructure, electricity infrastructure, public utilities infrastructure, transportation infrastructure, real estate infrastructure, or satellite infrastructure, for collecting/transmitting data to plurality of air traffics without any interference.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 10,586,464 (“Dupray”) discloses a method for operations and controlling of UAVs.
US 9,997,080 (“Chambers”) discloses an air traffic management system for UAVs.
Conclusion
 For informational purposes, the link to the YouTube video is https://www.youtube.com/watch?v=eOJMBDVKYl0
Examiner would like to note that the fundamentals of the rejection are based on the broadest reasonable interpretation of the claim language. Applicant is kindly invited to consider the reference as a whole. References are to be interpreted as by one of ordinary skill in the art rather than as by a novice. See MPEP 2141. Therefore, the relevant inquiry when interpreting a reference is not what the reference expressly discloses on its face but what the reference would teach or suggest to one of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664